Exhibit 10.3

EXHIBIT A

TROY A. COOPER

 

Start Date:    February 9, 2016 Employee:    Troy A. Cooper Position:    Chief
Operating Officer of the Company Reporting Person:    Chief Executive Officer of
the Company Base Salary:    $537,500 2015 Bonus:    $750,000
2015 Additional Bonus:    $1,100,000 Target Bonus:    100% of Base Salary
Prior Agreement:    Employment Agreement effective as of March 14, 2014, by and
between the Company and Employee Sections of Prior Agreement that survive with
respect to Equity Compensation
granted under the Prior Agreement:    Section 3(c)